DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020, 10/22/2020, 03/30/2021, 04/19/2021, and 08/06/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 and 11 recite(s) an apparatus and method comprising a processor and memory, the memory stores instructions which make up the method claims, which include
-generating, via a user interface, a request for a product/service, including milestones or worker data
-detecting input from a service provider/manager, comprises updating milestones or worker data
-receiving, via the user interface, an input from the service provider/manager denoting an agreement to the milestone or worker data

-in response to locking, generating an engagement based on the request
-invoicing, via the user interface, a client for work provided by the service provider to the milestone.
The actions taken include sending and receiving information, and that information relates to users, clients, and managers, and includes an agreement about specific work requests, and locking that agreement to proceed. The actions above include creating an agreement between parties, which is an example found within the enumerated grouping of certain methods of organizing human activity, and more specifically a commercial or legal interaction. 
This judicial exception is not integrated into a practical application because the computer elements presented are a processor, memory and user interface, which only used in ways to apply the abstract idea stated above. The actions do not change or alter the actual processor, since the actions steps are claimed as being simply executed by the processor. Further, the memory is an electronic means to store the abstract idea, and the actions do not improve how the memory acts, or even provides more than the application, in the means of storage, on the memory. Lastly, the user interface is able to display the request information, and is a conduit for sending and receiving, but the actions are not integrated into the user interface in a way in which the elements are more than implementation on the user interface. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the actions of the abstract idea 
Dependent claims 2 and 12, add additional elements of a requisition user interface and communication device. The two elements are yet another computer element which merely apply the abstract idea. It allows for the input of information from a different source, but it does not integrate the abstract idea, or provide significantly more. A second user interface, or a communication device may be additional elements, but they do not add more than an abstract idea than another element to apply that abstract idea.
Dependent claims 3-10 and 13-20, add additional steps that include estimating costs, flagging milestones and confirming true or false states, tracking updates, storing additional information, and being able to receive different varieties of milestones. All of the additional claim languages includes further steps involved in the agreement between two commercial parties, and therefore do not integrate the additional elements into a practical application, or provide significantly more than the abstract idea, since they add additional abstract ideas applied to computer elements, found under MPEP 2106.05(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2010/0169143 A1 Carr et al.

Regarding claim 1, Carr discloses an apparatus comprising a processor and a memory, the memory storing computer-executable instructions which when executed by the processor (Carr Para. [0042-0043] computer includes a memory to store programming and a central processing unit to perform the operations), cause the apparatus to perform operations comprising: 
generating, via a user interface, a requisition for a product or service, wherein the requisition comprises one or more milestones and/or one or more items of worker data (Carr Para. [0046] the computer to process the operations includes a user interface; Para. [0054] the data input into the creation of a job includes titles, dates, costs, employees who have the ability to approve, and other data relating to the work request); 
detecting input from a service provider and/or manager, wherein the input comprises updating the one or more milestones and/or one or more items of worker (Carr Para. [0063] allows managers to be able to edit the requisition, and is included in the approval process; Para. [0068] edited may be done with predefined drop down menus); 
receiving, via the user interface, an input from the service provider or manager denoting an agreement to the one or more milestones and one or more items of worker data associated with the requisition (Carr Para. [0062-0063] the requisition is sent through various managers and HR for final approval of the details of the work order to be sent through the system); 
in response to an agreement to the one or more milestones and one or more items of worker data associated with the requisition, receiving, via the user interface, a request from the manager to lock the requisition (Carr Para. [0062-0063] the agreement for the requisition is met, and the requisition is sent to a final approver and transmits the requisition); 
in response locking the requisition, generating an engagement based on the requisition (Carr Para. [0062] the requisition is transmitted to vendors; Para. [0067] a candidate is selected for employment, and they approve and confirm contract details and may provide information for confirmed contract details to be stored); 
and invoicing, via the user interface, a client for work provided by the service provider according to the one or more milestones (Carr Para. [0053] the contractor, once agreed upon, may enter information relating to time worked, and provide an invoice for payment; Para. [0078-0079]).

Regarding claim 6, Carr discloses the apparatus of claim 1, wherein the instructions when executed further causes the apparatus to perform operations comprising: 
determining a flag state of a flag associated with the one or more milestones (Carr Para. [0035] access to the management system is authorized using security measures, and each individual profile is given specific access; the access may be about worker profiles or the work order); 
displaying the one or more milestones via the user interface in response to the flag state of the flag being set to true (Carr Para. [0035] user x example is assigned particular authorization that is indexed, authorization can permit or prohibit the information displayed and able to be modified by the specific profile); 
and not displaying the one or more milestones via the user interface in response to the flag state of the flag being set to false (Carr Para. [0035] user x example is assigned particular authorization that is indexed, authorization can permit or prohibit the information displayed and able to be modified by the specific profile).

Regarding claim 7, Carr discloses the apparatus of claim 1, wherein the instructions when executed further causes the apparatus to perform operations comprising: 
determining a flag state of a flag associated with the one or more items of worker data (Carr Para. [0035] access to the management system is authorized using security measures, and each individual profile is given specific access; the access may be about worker profiles or the work order); 
displaying the one or more items of worker data via the user interface in response to the flag state of the flag being set to true (Carr Para. [0035] user x example is assigned particular authorization that is indexed, authorization can permit or prohibit the information displayed and able to be modified by the specific profile); 
and not displaying the one or more items of worker data via the user interface in response to the flag state of the flag being set to false (Carr Para. [0035] user x example is assigned particular authorization that is indexed, authorization can permit or prohibit the information displayed and able to be modified by the specific profile).

Regarding claim 8, Carr discloses the apparatus of claim 1, wherein the instructions when executed further causes the apparatus to perform operations comprising tracking updates to the one or more milestones and one or more items of worker data (Carr Para. [0036-0038] the entire computer system is able to manage and track work orders, and contractors work information).

Regarding claim 9, Carr discloses the apparatus of claim 1, wherein the instructions when executed further causes the apparatus to perform operations comprising storing a signed version of the requisition (Carr Para. [0056] contractor and manager agreement, and signature to finalize timesheet that performed the operation; Para. [0054] all the information is tracked and stored).

Regarding claim 10, Carr discloses the apparatus of claim 1, wherein the requisition is generated in response to receiving a selection of a requisition type from a plurality of types of requisitions from the manager (Carr Para. [0062] HR is able to select the specific vendors to send job requisitions; Para. [0066] when the requisition is sent to a vendor, qualified candidates are sent back to HR for hire for the requisition, and a decision may be made).

Regarding claim 11, Carr discloses a method for managing requisitions (Carr Abstract, method to manage requisition to check) comprising: 
generating, via a user interface, a requisition for a product or service, wherein the requisition comprises one or more milestones and/or one or more items of worker data (Carr Para. [0046] the computer to process the operations includes a user interface; Para. [0054] the data input into the creation of a job includes titles, dates, costs, employees who have the ability to approve, and other data relating to the work request); 
detecting, via a processor, input from a service provider and/or manager, wherein the input comprises updating the one or more milestones and/or one or more items of worker data of the requisition (Carr Para. [0063] allows managers to be able to edit the requisition, and is included in the approval process; Para. [0068] edited may be done with predefined drop down menus); 
receiving, via the user interface, an input from the service provider or manager denoting an agreement to the one or more milestones and one or more items of worker data associated with the requisition (Carr Para. [0062-0063] the requisition is sent through various managers and HR for final approval of the details of the work order to be sent through the system); 
in response to an agreement to the one or more milestones and one or more items of worker data associated with the requisition, receiving, via the user interface, a request to lock the requisition (Carr Para. [0062-0063] the agreement for the requisition is met, and the requisition is sent to a final approver and transmits the requisition); 
in response to locking the requisition, generating, via the processor, an engagement based on the requisition (Carr Para. [0062] the requisition is transmitted to vendors; Para. [0067] a candidate is selected for employment, and they approve and confirm contract details and may provide information for confirmed contract details to be stored); 
and invoicing, via the user interface, a client for work provided by the service provider according to the one or more milestones (Carr Para. [0053] the contractor, once agreed upon, may enter information relating to time worked, and provide an invoice for payment; Para. [0078-0079]).

Regarding claim 16, Carr discloses the method of claim 11, further comprising: determining a flag state of a flag associated with the one or more milestones (Carr Para. [0035] access to the management system is authorized using security measures, and each individual profile is given specific access; the access may be about worker profiles or the work order); 
displaying the one or more milestones via the user interface in response to the flag state of the flag being set to true (Carr Para. [0035] user x example is assigned particular authorization that is indexed, authorization can permit or prohibit the information displayed and able to be modified by the specific profile); 
and not displaying the one or more milestones via the user interface in response to the flag state of the flag being set to false (Carr Para. [0035] user x example is assigned particular authorization that is indexed, authorization can permit or prohibit the information displayed and able to be modified by the specific profile).

Regarding claim 17, Carr discloses the method of claim 11, further comprising: determining a flag state of a flag associated with the one or more items of worker data (Carr Para. [0035] access to the management system is authorized using security measures, and each individual profile is given specific access; the access may be about worker profiles or the work order); 
displaying the one or more items of worker data via the user interface in response to the flag state of the flag being set to true (Carr Para. [0035] user x example is assigned particular authorization that is indexed, authorization can permit or prohibit the information displayed and able to be modified by the specific profile); 
and not displaying the one or more items of worker data via the user interface in response to the flag state of the flag being set to false (Carr Para. [0035] user x example is assigned particular authorization that is indexed, authorization can permit or prohibit the information displayed and able to be modified by the specific profile).

Regarding claim 18, Carr discloses the method of claim 11, further comprising tracking updates to the one or more milestones and one or more items of worker data (Carr Para. [0036-0038] the entire computer system is able to manage and track work orders, and contractors work information).

Regarding claim 19, Carr discloses the method of claim 11, further comprising storing a signed version of the requisition (Carr Para. [0056] contractor and manager agreement, and signature to finalize timesheet that performed the operation; Para. [0054] all the information is tracked and stored).

Regarding claim 20, Carr discloses the method of claim 11, wherein the requisition is generated in response to receiving a selection of a requisition type from a plurality of types of requisitions from the manager (Carr Para. [0062] HR is able to select the specific vendors to send job requisitions; Para. [0066] when the requisition is sent to a vendor, qualified candidates are sent back to HR for hire for the requisition, and a decision may be made).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0169143 A1 Carr et al. in view of US 2003/0208434 A1 Posner.

Regarding claim 2, Carr discloses the apparatus of claim 1. Carr fails to explicitly disclose wherein the instructions when executed further causes the apparatus to perform operations comprising: providing a requisition user interface to a communication device of at least one service provider to enable the requisition user 
Posner is in the field of electronically receiving proposals and analyzing (Posner Abstract, on-line system for analyzing proposals received) and teaches wherein the instructions when executed further causes the apparatus to perform operations comprising: 
providing a requisition user interface to a communication device of at least one service provider to enable the requisition user interface to detect input from the service provider of proposed milestone data and worker data and a corresponding cost for completion of the product or service associated with the requisition (Posner Para. [0054] when something about the requisition needs to be changed, either price, timeline, etc. a change order may be issued and sent for review); 
and receiving the input from the service provider and determining whether the cost exceeds an approved requisition estimated cost (Posner Para. [0055] the change order is sent for review and may accept the new terms if the cost is agreeable). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Carr with the ability for communication between parties to change milestones, worker data or cost. The motivation for doing so would be to provide an internet based communication between parties to enable collaboration, and (Posner Para. [0006] improving workflow by enabling collaboration capabilities, in an on-line environment).

Regarding claim 3, modified Carr teaches the apparatus of claim 2. Carr fails to explicitly disclose wherein the instructions when executed further causes the apparatus to perform operations comprising: determining that the approved requisition estimated cost was subsequently reduced to obtain a subsequent requisition estimated cost that is less than the total costs associated with the cost for completion of the product or service associated with the requisition and in response enabling a managed service provider (MSP) to unlock the milestones and the worker data to allow the milestones and the worker data to be edited.
Posner teaches wherein the instructions when executed further causes the apparatus to perform operations comprising: 
determining that the approved requisition estimated cost was subsequently reduced to obtain a subsequent requisition estimated cost that is less than the total costs associated with the cost for completion of the product or service associated with the requisition and in response enabling a managed service provider (MSP) to unlock the milestones and the worker data to allow the milestones and the worker data to be edited (Posner Para. [0054] when something about the requisition needs to be changed, either price, timeline, etc. a change order may be issued and sent for review; Para. [0055] the change order is sent for review and may accept the new terms if the cost is agreeable; if work order can be changed, quantity may be lowered if the budget needs to be cut). It would have been obvious to one of ordinary (Posner Para. [0006] improving workflow by enabling collaboration capabilities, in an on-line environment).

Regarding claim 4, modified Carr teaches the apparatus of claim 3. Carr fails to explicitly disclose wherein the instructions when executed further causes the apparatus to perform operations comprising: generating an interface for provision to the communication device of the service provider, prompting the service provider to update the milestone data and the worker data and a corresponding new cost, wherein the new cost is below the subsequent requisition estimated cost.
Posner teaches wherein the instructions when executed further causes the apparatus to perform operations comprising: 
generating an interface for provision to the communication device of the service provider, prompting the service provider to update the milestone data and the worker data and a corresponding new cost, wherein the new cost is below the subsequent requisition estimated cost (Posner Para. [0054] when something about the requisition needs to be changed, either price, timeline, etc. a change order may be issued and sent for review; Para. [0055] the change order is sent for review and may accept the new terms if the cost is agreeable; if work order can be changed, quantity may be lowered if the budget needs to be cut). It would have (Posner Para. [0006] improving workflow by enabling collaboration capabilities, in an on-line environment).

Regarding claim 5, Carr discloses the apparatus of claim 1. Carr fails to explicitly disclose wherein negotiations of the one or more milestones and/or one or more workers associated with the requisition by the service provider and manager is conducted via the user interface.
	Posner teaches wherein negotiations of the one or more milestones and/or one or more workers associated with the requisition by the service provider and manager is conducted via the user interface (Posner Para. [0024] the processor may comprise a negotiation modules, which enable the purchaser and vendor may communicate directly). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Carr with the negotiation ability of Posner. The motivation for doing so would be to provide an internet based communication between parties to enable collaboration, and optimize workflow (Posner Para. [0006] improving workflow by enabling collaboration capabilities, in an on-line environment).

Regarding claim 12, Carr discloses the method of claim 11. Carr fails to explicitly disclose further comprising: providing a requisition user interface to a communication device of at least one service provider to enable the requisition user interface to detect input from the service provider of proposed milestone data and worker data and a corresponding cost for completion of the product or service associated with the requisition; and receiving the input from the service provider and determining whether the cost exceeds an approved requisition estimated cost.
	Posner teaches further comprising: 
providing a requisition user interface to a communication device of at least one service provider to enable the requisition user interface to detect input from the service provider of proposed milestone data and worker data and a corresponding cost for completion of the product or service associated with the requisition (Posner Para. [0054] when something about the requisition needs to be changed, either price, timeline, etc. a change order may be issued and sent for review); 
and receiving the input from the service provider and determining whether the cost exceeds an approved requisition estimated cost (Posner Para. [0055] the change order is sent for review and may accept the new terms if the cost is agreeable). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Carr with the ability for communication between parties to change milestones, worker data or cost. The motivation for doing so would be to provide (Posner Para. [0006] improving workflow by enabling collaboration capabilities, in an on-line environment).

Regarding claim 13, modified Carr teaches the method of claim 12. Carr fails to explicitly disclose further comprising: determining that the approved requisition estimated cost was subsequently reduced to obtain a subsequent requisition estimated cost that is less than the total costs associated with the cost for completion of the product or service associated with the requisition and in response, unlocking the milestones and the worker data to allow the milestones and the worker data to be edited.
	Posner teaches further comprising: determining that the approved requisition estimated cost was subsequently reduced to obtain a subsequent requisition estimated cost that is less than the total costs associated with the cost for completion of the product or service associated with the requisition and in response, unlocking the milestones and the worker data to allow the milestones and the worker data to be edited (Posner Para. [0054] when something about the requisition needs to be changed, either price, timeline, etc. a change order may be issued and sent for review; Para. [0055] the change order is sent for review and may accept the new terms if the cost is agreeable; if work order can be changed, quantity may be lowered if the budget needs to be cut). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Carr with the ability for communication between parties to change milestones, worker data or cost. The (Posner Para. [0006] improving workflow by enabling collaboration capabilities, in an on-line environment).

Regarding claim 14, modified Carr teaches the method of claim 13. Carr fails to explicitly disclose further comprising: generating an interface for provision to the communication device of the service provider, prompting the service provider to update the milestone data and the worker data and a corresponding new cost, wherein the new cost is below the subsequent requisition estimated cost.
	Posner teaches further comprising: generating an interface for provision to the communication device of the service provider, prompting the service provider to update the milestone data and the worker data and a corresponding new cost, wherein the new cost is below the subsequent requisition estimated cost (Posner Para. [0054] when something about the requisition needs to be changed, either price, timeline, etc. a change order may be issued and sent for review; Para. [0055] the change order is sent for review and may accept the new terms if the cost is agreeable; if work order can be changed, quantity may be lowered if the budget needs to be cut). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Carr with the ability for communication between parties to change milestones, worker data or cost. The motivation for doing so would be to provide an internet based communication between parties to enable (Posner Para. [0006] improving workflow by enabling collaboration capabilities, in an on-line environment).

Regarding claim 15, Carr discloses the method of claim 11. Carr fails to explicitly disclose wherein negotiations of the one or more milestones and/or one or more workers associated with the requisition by the service provider and manager is conducted via the user interface.
	Posner teaches wherein negotiations of the one or more milestones and/or one or more workers associated with the requisition by the service provider and manager is conducted via the user interface (Posner Para. [0024] the processor may comprise a negotiation modules, which enable the purchaser and vendor may communicate directly). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Carr with the negotiation ability of Posner. The motivation for doing so would be to provide an internet based communication between parties to enable collaboration, and optimize workflow (Posner Para. [0006] improving workflow by enabling collaboration capabilities, in an on-line environment).
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687